Exhibit 10.1


TENTH OMNIBUS AMENDMENT
(Apple Ridge Funding LLC)




THIS Tenth Omnibus Amendment (this “Amendment”) is entered into this 9th day of
June, 2017 for the purpose of making amendments to the documents described in
this Amendment.


WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware corporation
(“Cartus”), (ii) Cartus Financial Corporation, a Delaware corporation (“CFC”),
(iii) Apple Ridge Services Corporation, a Delaware corporation (“ARSC”) (iv)
Apple Ridge Funding LLC, a limited liability company organized under the laws of
the State of Delaware (the “Issuer”), (v) Realogy Group LLC (f/k/a Realogy
Corporation), a Delaware limited liability company (“Realogy”), (vi) U.S. Bank
National Association, a national banking association (“U.S. Bank”), as indenture
trustee (the “Indenture Trustee”), paying agent, authentication agent, and
transfer agent and registrar, (vii) the Managing Agents party to the Note
Purchase Agreement defined below, and (viii) Crédit Agricole Corporate and
Investment Bank (“CA-CIB”), as Administrative Agent and Lead Arranger (the
“Administrative Agent”).


WHEREAS, this Amendment relates to the following documents (as such documents
have previously been amended):
(i)    Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;


(ii)    Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;


(iii)    Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


(iv)    Master Indenture, dated as of April 25, 2010 (the “Master Indenture”),
by and between the Issuer and U.S. Bank, as indenture trustee, paying agent,
authentication agent and transfer agent and registrar;


(v)     Series 2011-1 Indenture Supplement dated as of December 16, 2011 (the
“Indenture Supplement”) by and between the Issuer and U.S. Bank, as as indenture
trustee, paying agent, authentication agent and transfer agent and registrar;


(vi)    Note Purchase Agreement, dated as of December 14, 2011 (the “Note
Purchase Agreement”), among the Issuer, Cartus, as Servicer, the financial
institutions and commercial paper conduits party thereto and the Administrative
Agent, relating to the Series 2011-1 Secured Variable Funding Notes.
        
WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement, the
Receivables Purchase Agreement, the Master Indenture, the Indenture Supplement
and the Note Purchase Agreement are collectively referred to in this Amendment
as the “Affected Documents”; and


WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Master Indenture, and, if not defined
therein, as defined in the Indenture Supplement:


NOW, THEREFORE, the parties hereto hereby recognize and agree:







--------------------------------------------------------------------------------




1.
Amendments to Master Indenture. Effective as of the date hereof, Section 1.01 of
the Master Indenture is hereby amended as follows:

a) The definition of “Excess Foreign Currency Receivable Amount” is hereby
amended to delete from clause (b)(ii) thereof the number “15%” and to substitute
therefor “12.5%”.
b)The definition of “Overconcentration Amount” is hereby amended to delete
therefrom the phrase “the amount by which the aggregate Modified Receivable
Balances owing by all Foreign Obligors exceeds 5% of the Aggregate Receivable
Balance” and to substitute therefor the phrase “the amount by which the
aggregate Modified Receivable Balances owing by all Foreign Obligors exceeds
7.5% of the Aggregate Receivable Balance”.
2.
Amendments to Indenture Supplement. Effective as of the date hereof ;the
Indenture Supplement is hereby amended as follows:

a)
The definition of “Average Days Outstanding” in Section 2.01 of the Indenture
Supplement is hereby amended to delete from clause (a)(ii) thereof the phrase
“Average Days in Inventory for such Monthly Period” and to substitute the
following therefor: “Average Days in Inventory for such Monthly Period
(excluding from such calculation Excluded Homes and any Appraised Value Homes
owned by an Originator for more than 365 days as of the close of business on the
last day of such Monthly Period)“.

b)
Section 6.01 (Series 2011-1 Amortization Events) of the Indenture Supplement is
hereby amended to delete therefrom clauses (j) and (k) to substitute therefor
the following:

“(j)    the Average Days in Inventory for Appraised Value Homes for any Monthly
Period (excluding from such calculation Excluded Homes and any Appraised Value
Homes owned by an Originator for more than 365 days as of the close of business
on the last day of such Monthly Period) equals or exceeds one hundred fifty
(150) days for any Monthly Period; or
(k)    the average of the Average Days in Inventory for Appraised Value Homes
for any Monthly Period and for the immediately preceding five (5) Monthly
Periods (other than Excluded Homes and other than any Appraised Value Home owned
by an Originator for more than 365 days as of the close of business on the last
day of the applicable Monthly Periods included in such calculation) equals or
exceeds one hundred thirty (130) days; or”
3.
Amendments to Note Purchase Agreement. Effective as of the date hereof, Section
1.01 of the Note Purchase Agreement is hereby amended as follows:

(a)
The definition of “Commitment Termination Date” is hereby amended to delete

therefrom the reference to “June 9, 2017” and to substitute therefor the date
“June 8, 2018”.
4.
Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture and Section 2.05(b) of the Note Purchase
Agreement).

5.
Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee’s receipt of counterparts to (i) this Amendment and (ii) that certain
Renewal Fee Letter, dated the date hereof






--------------------------------------------------------------------------------




(the “Renewal Fee Letter”), by and between the Issuer and each Managing Agent,
in each case, duly executed by each of the parties thereto, (b) the Issuer’s
payment of all fees required to be paid on or prior to the date hereof in
accordance with the Renewal Fee Letter in accordance with the terms thereof and
(c) the Issuer’s payment and/or reimbursement, to the extent invoiced, of the
Administrative Agent’s, each Managing Agent’s and each Purchaser’s reasonable
costs and expenses incurred in connection with this Amendment and the other
Transaction Documents.
6.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

7.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

8.
References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.

9.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.

10.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Affected Documents other than as
set forth herein, each of which Affected Documents, as modified hereby, remains
in full force and effect and is hereby reaffirmed, ratified and confirmed.

11.
Issuer Representations re: Outstanding Series. As of the date hereof, the Issuer
represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.



[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION




By: /s/ E. J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




CARTUS FINANCIAL CORPORATION




By: /s/ E. J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




APPLE RIDGE SERVICES CORPORATION




By: /s/ E. J. Barnes            
Name: Eric J. Barnes
Title: SVP & CFO




APPLE RIDGE FUNDING LLC




By: /s/ E. J. Barnes                        
Name: Eric J. Barnes
Title: SVP & CFO




REALOGY GROUP LLC




By: /s/ Anthony Hull            
Name: Anthony E. Hull
Title: EVP, CFO & Treasurer


Signature Page to Tenth Omnibus Amendment



--------------------------------------------------------------------------------








U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar




By: /s/ Brian Glel            
Name: Brian Glel
Title: Vice President


Signature Page to Tenth Omnibus Amendment



--------------------------------------------------------------------------------








CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent




By: /s/ Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director




By: /s/ Michael Regan            
Name: Michael Regan
Title: Managing Director




Signature Page to Tenth Omnibus Amendment



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Managing Agent




By: /s/ Michelle Phillips         
Name: Michelle C. Phillips    
Title: Execution Head & Director


Signature Page to Tenth Omnibus Amendment



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent


By: /s/ Elizabeth R. Wagner        
Name: Elizabeth R. Wagner
Title: Managing Director


Signature Page to Tenth Omnibus Amendment



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Managing Agent




By: /s/ Laura Spichiger            
Name: Laura Spichiger
Title: Director






Signature Page to Tenth Omnibus Amendment

